751 N.W.2d 43 (2008)
FRIENDS OF PORTSMOUTH TOWNSHIP and Dr. Mark Stewart, Petitioners-Appellants,
v.
CHARTER TOWNSHIP OF PORTSMOUTH and Portsmouth Township Planning Commission, Respondents-Appellees, and
Chris Ratajczak and Karla Ratajczak, Intervening Respondents-Appellees, and
Wal-Mart Stores, Inc., Intervening Appellee.
Docket No. 135547. COA No. 277433.
Supreme Court of Michigan.
July 2, 2008.
On order of the Court, the application for leave to appeal the November 21, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.